Pee Cueiam.
Upon consideration of the petition for rehearing of this cause, and the points urged in the oral arguments thereon., the court is of opinion that the application should be denied.
As stated in the opinion, the only question about which we entertained any doubt was the sufficiency of the testimony to support the verdict of the jury as to the performance of the annual .labor required by law, for the year 1880, and we are still of opinion, in view of the whole testimony and the repeated verdicts for the plaint*343iffs, that we would not be warranted in reversing the cause upon that ground.
While the testimony of the plaintiffs below was mainly directed to the point that the price paid for the work performed was a reasonable price for work of that character and extent, when done on contract, yet there was some evidence tending to show its actual value, and that it came up to the legal standard.
We are still of opinion that there is no force in the objection urged against the validity of the location of the Paymaster claim.

Rehearing denied.